02-13-011-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00011-CV
 
 



In
  re Curtis Lee Sheppard, Jr.


§
 
§
 
§
 
§
 
§


Original
  Proceeding
 
From 78th District Court
 
of
  Wichita County (48,429-B)
 
January
  11, 2013
 
Per
  Curiam



 
 
JUDGMENT
 
          This
court has considered relator’s petition for writ of mandamus
and is of the opinion that the petition should be dismissed for lack of
jurisdiction.  Accordingly, relator’s petition for writ of mandamus
dismissed for lack of jurisdiction.
 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER
CURIAM
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-13-00011-CV
 
 



In re Curtis Lee Sheppard, Jr.


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relator’s petition for writ of
mandamus and is of the opinion that the petition should be dismissed for lack
of jurisdiction.  Accordingly, relator’s petition for writ of mandamus is
dismissed for lack of jurisdiction.
 
 
PER
CURIAM
PANEL:  LIVINGSTON, C.J.;
WALKER and MEIER, JJ.
DELIVERED:  January 11, 2013




          [1]See
Tex. R. App. P. 47.4, 52.8(d).